                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-561-FDW

EDWARD EARL BROWN, JR.,                   )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
A. PHILLIPS, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on periodic review of the record. The Clerk of Court

will be instructed to correct the Court’s docket to reflect the Defendants’ full and correct names.

       IT IS ORDERED that the Clerk of Court is instructed to substitute the parties’ names as

follows:

       Alejandro Phillips for “A. Phillips”

       Albert Lambert for “FNU Lambert”

       Jonathan Baker for “FNU Baker”

       Angela Rorie for “FNU Rorie”

       Lisa Martin for “FNU Martin”

                                          Signed: November 14, 2018




                                                 1
